904 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carson Lynn BROWN, Plaintiff-Appellant,v.Robert BROWN, Jr.;  Dan Bolden;  Marjorie Van Ochten;Travis Jones;  Anita Wilson;  S. Lahiri;  GaryBudway;  David King;  Kathy Nobles;Scott Nobles;  Leland Putnam,Defendants-Appellees.
No. 89-2408.
United States Court of Appeals, Sixth Circuit.
June 8, 1990.

Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that the appellant appealed on December 8, 1989, from the order entered December 1, 1989, granting in part and denying in part a motion for summary judgment.  The order also denied a motion primarily seeking to be provided with copies of legal documents from the court, transfer to a different correctional facility, and for no further misconduct reports to be written against him.  The appellees in their brief advised the court that the remainder of the case is scheduled for hearing in the district court on June 18, 1990.


3
Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59-60 (6th Cir.1986).  No 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction as to the partial dismissal.   See Gillis v. Department of HHS, 759 F.2d 565, 569 (6th Cir.1985).


4
The portion of the order denying a temporary restraining order is also not appealable.   Bailey v. Systems Innovation, Inc., 852 F.2d 93, 96 (3d Cir.1988);  Manbourne, Inc. v. Conrad, 796 F.2d 884, 887 n. 3 (7th Cir.1986).  Even if it were treated as the denial of an injunction, it is not immediately appealable because it does not have a "serious, perhaps irreparable consequence" that can be "effectively challenged" only by immediate appeal.   Carson v. American Brands, Inc., 450 U.S. 79, 84 (1981);  Bradley v. Milliken, 772 F.2d 266, 270-71 (6th Cir.1985).


5
It is ORDERED that the appeal be, and hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.